                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                              SOUTHEASTERN DIVISION

CLAUDETTE COUCH,                               )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )       Case No. 1:18-cv-00277-SNLJ
                                               )
POPLAR BLUFF REGIONAL                          )
MEDICAL CENTER, et al.,                        )
                                               )
               Defendants.                     )

                             MEMORANDUM AND ORDER

       This matter comes before the Court on defendant CHSPSC, LLC.’s motion to

dismiss (#13). The motion has been fully briefed. For the reasons set forth below, this

Court will GRANT the motion. CHSPSC is hereby DISMISSED without prejudice.

       I. BACKGROUND

       According to the complaint, plaintiff is a deaf individual who communicates

primarily in American Sign Language (ASL). In November 2016, plaintiff took her infant

son to Poplar Bluff Regional Medical Center (PBRMC)—one of two defendants in this

case—for treatment related to complications with high fever and difficulty breathing.

Plaintiff states that, upon arriving, she requested and was denied an ASL interpreter.

Therefore, plaintiff was forced to rely on her sister to interpret for her. Her sister was

allegedly permitted to interpret for her only after she signed a waiver formally refusing an

ASL interpreter.




                                              1
       Eventually, plaintiff’s sister had to leave the hospital and plaintiff, unable to

effectively communicate with medical staff, was left confused about the treatment her

child was receiving. Plaintiff again requested an ASL interpreter, and again she was

denied. PBRMC, instead, tried to use a technology system called Video Remote

Interpreting (VRI) that simulates sign language through an off-site interpreter. But, that

system was purportedly ineffective and suffered connection problems.

       After six days of hospitalization, plaintiff’s son was released from care. She

alleges her child had, ultimately, been treated for what she calls “respiratory syncytial

virus.” But, because she was unable to meaningfully participate, she goes on to say that

she could not effectively make parental decisions about the risks and benefits of

treatment and medication.

       The other defendant, CHSPSC, purportedly provides “management and consulting

services to defendant PBRMC, and specifically “controls the enforcement of the Code of

Conduct within PBRMC facilities.” This code includes communication accessibility

policies for patients with hearing disabilities. The parties agree that “CHSPSC is a

subsidiary of Community Health Systems, Inc. (CHSI), which is the entity that has

owned [PBRMC] since 2014.” The parties agree far less, however, about what level of

control CHSPSC has over PBRMC in implementing the code, and this disagreement

animates many of the arguments involved here. That said, the parties do not dispute that

CHSPSC has no offices in Missouri, does not own or lease property in Missouri, is not

authorized or licensed to operate a hospital in Missouri, does not maintain a telephone

number in Missouri, and was not organized under Missouri law.

                                              2
       In any event, plaintiff lumps her four counts together as against both defendants.

These counts include: Count I—violation of Title III of the Americans with Disabilities

Act; Count II—violation of Section 504 of the Rehabilitation Act; (3) Count III—

violation of the Patient Protection and Affordable Care Act; and (4) and Count IV—

violation of the Missouri Human Rights Act. In moving for dismissal, CHSPSC makes

two distinct arguments. First, it argues this Court lacks personal jurisdiction over it.

Second, it argues Count IV fails to state a claim because plaintiff did not name it in the

underlying complaint to the Missouri Commission on Human Rights in contravention of

Section 213.075.1, RSMo.

       II. ANALYSIS

       To begin, this Court finds the issue of personal jurisdiction is outcome

determinative and, therefore, CHSPSC’s second argument related to the fitness of Count

IV under Rule 12(b)(6) need not be addressed. Moreover, the parties make clear that only

the existence or lack thereof of specific personal jurisdiction is in dispute. Plaintiff

concedes through her arguments that she does not challenge the lack of general

jurisdiction over CHSPSC.

       In order for a state court to exercise specific jurisdiction over a party, “the suit

must arise out of or relate to the defendant's contacts with the forum.” Bristol-Myers

Squibb Co. v. Superior Court of California, San Francisco County, 137 S.Ct. 1773, 1780

(2017) (internal quotations omitted). Said differently, there must be “an affiliation

between the forum and the underlying controversy, principally an activity or an

occurrence that takes place in the forum State.” Id. When “there is no such connection,

                                               3
specific jurisdiction is lacking regardless of the extent of a defendant's unconnected

activities in the state.” Id. at 1781. Because of this requirement, specific jurisdiction has

been called “conduct-linked jurisdiction,” which focuses upon the specific conduct of the

defendant in the forum state. Daimler AG v. Bauman, 571 U.S. 117, 122 (2014).

Necessarily, then, each bases for plaintiff’s claim of specific jurisdiction over CHSPSC

requires careful scrutiny since the existence of specific jurisdiction can hinge on narrow

analytical differences.

       Plaintiff’s first argument is that CHSPSC should be haled into Missouri because

the “resultant injury” occurred here. That argument is all but forestalled by Walden v.

Fiore, 571 U.S. 277 (2014), in which the Supreme Court explained “[m]ere injury to a

forum resident is not a sufficient connection to the forum.” Id. at 290. Instead, the focus

is properly upon “the contacts that the defendant himself creates with the forum State.”

Id. at 284 (emphasis in original). And, on that front, there are almost no such contacts.

Again, the parties do not dispute that CHSPSC has no offices in Missouri, does not own

or lease property in Missouri, is not authorized or licensed to operate a hospital in

Missouri, does not maintain a telephone number in Missouri, and was not organized

under Missouri law.

       In a related, though loosely supported, argument, plaintiff also points to the fact

that “the effect” of CHSPSC’s conduct was felt in Missouri. Plaintiff seems to focus not

so much on the location of the resultant injury, but instead on the fact that “CHSPSC

purposefully directed its activities [at] Missouri” when it “required its in-state affiliated

hospital—PBRMC—to adopt CHSPSC’s policies and code of conduct.” (emphasis

                                               4
added). In support, plaintiff cites Calder v. Jones, 465 U.S. 783 (1984), which established

a so-called “effects test doctrine” that expanded on the concept of jurisdictional contacts

to include a defendant’s activities that have an “effect” in the forum state. Id. at 788. But,

in order for that doctrine to apply, Calder carefully distinguished between jurisdictionally

insufficient “untargeted negligence” and jurisdictionally proper “intentional” activity that

was “expressly aimed at [the forum state].” Id. at 789 (emphasis added). The problem for

plaintiff’s argument is that she does nothing to shift this case from the former variety into

the latter.

        To be sure, plaintiff acknowledges the diffuse nature of CHSPSC’s conduct that

required “each affiliated hospital”—not just a hospital located in Missouri—to adopt the

at-issue code. So, it can hardly be said that CHSPSC was “expressly aim[ing]” its

conduct at Missouri when developing the code. Id. In plaintiff’s own words, the code of

conduct was created by CHSPSC “to provide all persons and businesses associated with

[CHSI]”—its parent company—“with guidance to perform their daily activities in

accordance with the organization’s ethical standards and all federal, state, and local

laws[.]” (emphasis added). Furthermore, she “does not allege the code of conduct, itself,

is deficient.” On the other hand, to the extent she focuses not on the creation of the code

but, instead, its implementation, she does not allege any implementation-related conduct

by CHSPSC that led to her injury. As defendant aptly points out “she [does not] allege

PBRMC violated the code of conduct, that PBRMC had a history of violating the code of

conduct, or that CHSPSC was placed on notice that PBRMC violated the code of conduct

during her visit.” (emphasis added). The Supreme Court has highlighted the narrow

                                              5
contours of specific jurisdiction by explaining that “some single or occasional acts …

may sometimes be enough to subject [a] corporation to jurisdiction,” but only “with

respect to suits relating to that in-state activity.” Daimler AG, 571 U.S. at 127 (emphasis

added). Here, plaintiff provides no evidence that CHSPSC took any specific action

itself—as distinguished from PBRMC—that would relate to her claims; in other words,

there are no “suit-related” contacts. Thus, at most, CHSPSC’s conduct amounts to

broadly targeting the businesses of its parent company, which has little or nothing to do

with Missouri in particular. This leaves CHSPSC’s actions squarely in the realm of

diffuse, untargeted conduct deemed insufficient by both Calder and Walden. Calder, 465

U.S. at 789; Walden, 571 U.S. at 289-290.

       Plaintiff second argument asserts that CHSPSC “reasonably anticipated being

haled into court in Missouri … [because it] acknowledge[d] that violations of portions of

[its] Code relating to federal healthcare benefit programs may lead to severe

consequences including, but not limited to, civil monetary penalties and/or exclusions

from federal healthcare benefit programs.” In essence, plaintiff argues CHSPSC should

be subject to specific jurisdiction because it knew it might be subject to civil penalties

under federal law. Whether subject to such penalties or not, that argument has nothing at

all to do a specific jurisdiction analysis, which focuses on the quality of contacts a

defendant has with the forum state. See Bristol-Myers Squibb Co., 137 S.Ct. at 1780;

Daimler AG, 571 U.S. at 126-127.

       As for plaintiff’s third argument, she points to CHSPSC’s “active involvement in

PBRMC’s operations” and argues it “assume[d] control over PBRMC” by developing

                                              6
certain educational and training programs on PBRMC’s behalf and by independently

investigating issues of non-compliance therewith. It appears plaintiff is again raising

essentially the same issue that CHSPSC somehow targeted Missouri through its

operational efforts assisting PBRMC and, in that way, subjecting itself to specific

personal jurisdiction. For the reasons explained above, that argument still fails.

       Plaintiff’s final argument—that jurisdiction must be exercised over CHSPSC

because injunctive relief, if granted, would be ineffective otherwise—notably includes no

supporting legal citations. The general rule is that a district court is “powerless to proceed

in the absence of personal jurisdiction,” and that rule “applies with no less force” in the

context of injunctive relief. Khatib v. Alliance Bankshares Corp., 846 F.Supp.2d 18, 25

(D.D.C. 2012); see also Novus Franchising, Inc. v. Dawson, 725 F.3d 885, 893 (8th Cir.

2013) (treating personal jurisdiction and injunctive relief as “analytically separate

inquir[ies]”). Thus, it would be an odd result to claim jurisdiction on this basis alone.

And, in any event, plaintiff does nothing to explain why injunctive relief against PBRMC

would not be effective without CHSPSC’s inclusion in this case.

       Ultimately, this Court finds that it does not have personal jurisdiction over

CHSPSC under any of the theories advanced by plaintiff. Therefore, CHSPSC will be

dismissed from this case for lack of jurisdiction.

       III. CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that defendant CHSPSC, LLC.’s motion to dismiss

(#13) is GRANTED. CHSPSC is hereby DISMISSED without prejudice.

                                              7
So ordered this 19th day of April 2019.




                                          STEPHEN N. LIMBAUGH, JR.
                                          UNITED STATES DISTRICT JUDGE




                                     8
